THE    ATTORNEY    GENERAL
                                       OF TEXAS


  .JIX   MATTOX                         March 22, 1990
  ATMRNEY         OENERAX.


             Honorable Stephen C. Howard       Opinion No. JM-1150
             .Orange County Attorney
             Orange County Courthouse          Re:   Authority  to set the
             Orange, Texas    77630            salaries of the Orange County
                                               Child Support Office
                                               (RQ-1892)

              Dear Mr. Howard:

                   You ask whether it is the function of the juvenile
              board or the commissioners   court to set the salaries of
              child support office personnel in Orange County.

                   Subsection (a) of section    152.1872 of the Human Re-
              sources Code provides that the Orange County Juvenile   Board
-             shall establish a child support office and appoint a child
              support collector   to collect and disburse   child support
              payments as ordered by a court. Subsection (b) authorizes
              the collection of not less than one dollar per month     from
              the payor of the support for collecting and disbursing child
              or spousal support payments made to the office.       Section
              152.1873 provides for the payment of a five dollar fee by
              each person who files for a divorce in Orange County to be
              used to assist in maintaining     the child support   office.
              Subsection (f) of section 152.1872 states that these     fees
              shall be deposited in a separate fund known as the "Child
              Support Fund I1by the county treasurer.

                   Subsection (g) of section 152.1872 concerns    the ad-
              ministration of the fees in this account and the funding of
              the child support office.

                             (g) The juvenile board shall 'administer
                         the fees  collected under this section and
                         Section 152.1873 to meet the expenses of the
                         office, including postage,   equipment,  sta-
                         tionery, office supplies,   subpoenas,  sala-
                         ries, and other expenses authorized by the
                         board. The fund shall be supplemented    from
                         the general fund or other available funds of
,P.                      the county as necessary.




                                              p. 6069
Honorable Stephen C. Howard - Page 2     (JM-1150)




     you advise that your question     is prompted   by the
juvenile board's submission of a budget to the commissioners
court that included a nine percent   raise for employees   in
the child support office. The commissioners court rejected
that raise, stating "the court feels a 6 percent      salary
increase is' acceptable."   &2~ Local Gov't Code 5 152.012
(commissioners  court    shall  set   salaries   of   county
employees).

     Prior to the enactment of article 42.121 of the Code of
Criminal Procedure, Acts 1977, 65th Leg., ch. 343, at 910
(eff. Sept. 1, 1978), article 42.12 of the Code of Criminal
Procedure provided that the district judges of the county
would hire and fix the salaries of probation officers  "with
the advice and consent of the commissioners court."      The
salaries were funded by the counties except for the portion
defrayed by probation fees.

              ssioners Court of U&&G&    Countv v. Martin   471
                    Civ. App. - Amarillo 1971, writ kef'd
n.r.e.), the court rejected the position of the commis-
sioners court that the    [then] provision   in article   42.12
permitting district judges to appoint and fix salaries      for
probation officers was unconstitutional.     In upholding   the
action of the judges in fixing the salaries of probation
officers, the court found that it was the intent of the
legislature to place on the judges the authority to provide
for and supervise   the administration   of probation   depart-
ments. The court reasoned that it was a subject not only
peculiarly within   the knowledge    of the judges, but one
specifically entrusted to them.     The court stated that the
commissioners' approval of the salaries, under the provision
of article 42.12 requiring their %onsent;ll      was a minis-
terial duty in the absence of a showing of a clear abuse of
discretion.

      While wsioners      Court of Harris Countv v. Full.f&~r
ton, 596 S.W.ld 572   (Tex. Civ. App. - Houston [lst Dist.]
1980,   writ ref'd n.r.e.),    involved purchase   of office
equipment by the auditor, rather than salaries, the court
upheld the county auditor#s budget that included equipment
the commissioners court refused to approve. The court found
that statutes expressly authorizing-the auditor to prescribe
the system of accounting for the county and provide   himself
with equipment   did not deny the commissioners    court    its
right to exercise budgetary authority.   The court concluded,
however, that the commissioners     court had authority      to
review or reject the auditorgs budget    "only to the extent
that the specific cost of an enumerated item is excessive or




                               p. 6070
     Honorable Stephen C. Howard - Page 3    (JM-1150)




     unreasonable in   its monetary demands upon county    funds,
     available or to   become available, subject to any abuse of
     discretion."

          Attorney General opinion JN-79 (1983) concerned      the
     authority   of the Harris County: Commissioners     Court to
     refuse to approve the budget of the Harris County Hospital
     District.   Section 8 of article 4494n. V.T.C.S.,  authorized
     the administrator,   under the direction of the board of
     managers, to prepare an.annual budget to be presented to the
     commissioners court for final approval. Attorney      General
     Opinion 374-79 concluded  that while the statute authorized
     the administrator   and board of managers of the hospital
     district to submit a suggested budget,    "it accords to the
     commissioners court the right of 'final approval.'"

          The same conclusion was reached in Attorney    General
     Opinion MW-15   (1979) under article  5142b, V.T.C.S.,  re-
     garding the budget submitted by a juvenile board.   Article
     5142b provided    that the compensation   of all probation
     officers shall be fixed by the board       "subject to the
     approval of'tbe County Commissioners Court."

7-        A like result was reached in Attorney General   Opinion
     H-908 (1976) under article    332a, V.T.C.S.,   now section
     41.106 of the Government      Code, which authorized     the
     prosecuting attorney to hire personnel    and set salaries
     conditioned on the approval of the commissioners court.

          martin was discussed    and distinguished in Attorney
     General Opinions m-79    and MW-15.    In Attorney General
     Opinion MW-15 it was stated:

             The language relating to the commissioners
             court's duty in [Martin] was       ambiguous,
             and . . . the courts relied on the rest of
             the act to ascertain the legislative  intent.
             The statute specifically indicated that this
             purpose was to place responsibility       for
             probation supervision wholly within the state
             courts. There is neither a similar ambiguity
             in article 514223 nor similar language which
             would broaden   the responsibility   of   the
             juvenile board.

          Attorney General Opinion JM-79, in considering     puller-
     -,   stated:




                                   p. 6071
Honorable Stephen C. Howard - Page 4    (JM-1150)




        The court held that, once the auditor makes a
        determination   that a particular    item    of
        equipment is necessary   for the proper   func-
        tioning of his office, the commissioners must
        ministerially take the proper legal steps to
        provide that equipment *unless it finds that
        the county auditor abused his discretion.'
        [m]          at 576. The decision was based,
        however, on article    1650, V.T.C.S.,    which
        authorizes   a county auditor    'to    provide
        himself with all necessary    ledgers, books,
        records,    blanks,  stationary,    equipment,
        telephones   and postage    at the    county's
        expense. '

           Under the court's reasoning in Fullerton,
        the commissioners court would be obliged     to
        ministerially approve only those items in the
        hospital   district's   budget which    article
        4494n, or some other statute,      specifically
        authorized.   Since no statute specifically
        authorizes a hospital district     to make the
        expenditureEnabou: which you inquire, we must
        conclude,              authority  of   Attorney
        General Opinions WW-15 and H-908, that the
        commissioners court is the body ultimately
        responsible for the financial affairs of the
        county, and that, as such, it is empowered to
        reject any budget    submitted by the hospital
        district.

     The legislature authorized   the Orange County Juvenile
Board to establish a child support office, appoint a child
support collector, and administer the fees collected for the
child support fund to meet, among other expenses,     salaries
"authorized   by the board."     Subsection   (g) of section
152.1872 further provides  "the fund shall be supplemented
from the general fund or other available funds of the county
as necessary.N   We construe this provision     to reflect  an
intent on the part of the legislature        that the county
supplement the child support    fund to the extent that     it
is necessary to meet the expenses authorized       by section
152.1872, including salaries budgeted by the juvenile board.      _
Unlike  the expenses under the statutes        considered    '
Attorney General Opinions JW-79, WW-15,       and H-908,   tit
expenses budgeted by the juvenile board are not statutorily
conditioned on the approval of the commissioners court.     As
with the statutes considered    in &8&j.~   and mlerton,     it
appears that it was the intent of the legislature that the




                              p. 6072
     Honorable Stephen C. Howard - Page 5    (JM-1150)




     juvenile board create and supervise the child support
     office, appoint its collector, and provide for the expenses
     of the office.   We conclude that it is the commissioners
     court's function to ministerially approve the budget for
     child support office personnel submitted by the juvenile
     board, subject to a showing that the juvenile board abused
     its discretion.

                           SUMMARY
                The Juvenile Board of Orange County is
             authorized to set the salaries of the child
             support office personnel.   The authority of
             the commissioners court of Orange County to



                                      very
                                       truly
                                          ,
             reject the salaries budgeted by the board is



                                        .
             limited to a showing that the board abused
             its discretion.




Ic
                                     .J*clfb.
                                        JIM
                                                   Y



                                                M A'T T 0 X
                                        Attorney General of Texas
     WARYRRLLER
     First Assistant Attorney General
     JUDGE ZOLIJE STEARLEY.
     Special Assistant Attorney General
     RENEA HICKS
     Special Assistant Attorney General
     RICK GILPIN
     Chairman, Opinion Committee
     Prepared by Tom G. Davis
     Assistant Attorney General




                                   P. 6073